17-2088
     Yang-Jin v. Barr
                                                                                   BIA
                                                                             Loprest, IJ
                                                                           A205 583 177
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 30th day of May, two thousand nineteen.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            JOSÉ A. CABRANES,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   HUA YANG-JIN, AKA JIN HUA YANG,
14            Petitioner,
15
16                      v.                                       17-2088
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Gerald Karikari, Karikari &
24                                      Associates, P.C., New York, NY.
25
26   FOR RESPONDENT:                    Chad A. Readler, Acting Assistant
27                                      Attorney General; Douglas E.
28                                      Ginsburg, Assistant Director; Erik
29                                      R. Quick, Trial Attorney, Office
30                                      of Immigration Litigation, United
31                                      States Department of Justice,
32                                      Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner Hua Yang-Jin, a native and citizen of the

6    People’s Republic of China, seeks review of a June 9, 2017,

7    decision of the BIA affirming a December 7, 2016, decision of

8    an Immigration Judge (“IJ”) denying Petitioner’s application

9    for asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).    In re Hua Yang-Jin, No.

11   A 205 583 177 (B.I.A. June 9, 2017), aff’g No. A 205 583 177

12   (Immig. Ct. N.Y. City Dec. 7, 2016).   We assume the parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15       Under the circumstances of this case, we have reviewed

16   both the BIA’s and IJ’s decisions.        See Yun-Zui Guan v.

17   Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).    The applicable

18   standards of review are well established.        See 8 U.S.C.

19   § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d 67, 76

20   (2d Cir. 2018) (reviewing adverse credibility determination

21   under a substantial evidence standard).
                                  2
1        The governing REAL ID Act credibility standard provides

2    as follows:

 3       Considering the totality of the circumstances, and
 4       all relevant factors, a trier of fact may base a
 5       credibility determination on the demeanor, candor,
 6       or responsiveness of the applicant or witness, . .
 7       . the consistency between the applicant’s or
 8       witness’s written and oral statements . . . , the
 9       internal consistency of each such statement, the
10       consistency of such statements with other evidence
11       of record . . . , and any inaccuracies or falsehoods
12       in such statements, . . . or any other relevant
13       factor.
14
15   8 U.S.C. § 1158(b)(1)(B)(iii).              “We defer . . . to an IJ’s

16   credibility determination unless . . . it is plain that no

17   reasonable fact-finder could make such an adverse credibility

18   ruling.”   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

19   2008); accord Hong Fei Gao, 891 F.3d at 76.                    Substantial

20   evidence     supports      the         agency’s    adverse    credibility

21   determination.

22       First,    Petitioner         has    waived    any   challenge   to     the

23   agency’s   demeanor        and     corroboration        findings    by     not

24   challenging   them    in    her        brief.     See   Yueqing    Zhang    v.

25   Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005).

26   Second, Petitioner failed to mention during her border and

27   credible fear interviews that she was forced to undergo an
                                             3
1    abortion.     See Ming Zhang v. Holder, 585 F.3d 715, 724-25 (2d

2    Cir. 2009) (observing that credibility determinations can be

3    based   on    inconsistencies       arising      from   a   credible     fear

4    interview).     Given the significance of that event and the

5    interviewers’ questions as to whether Petitioner had suffered

6    any other mistreatment, the IJ was not required to accept

7    Petitioner’s explanations for the omission.                    Cf. Majidi v.

8    Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner must

9    do   more    than    offer   a   plausible       explanation      for    h[er]

10   inconsistent        statements     to       secure   relief;     [s]he    must

11   demonstrate that a reasonable fact-finder would be compelled

12   to credit h[er] testimony.” (internal quotation marks and

13   citations omitted)); see also Hong Fei Gao, 891 F.3d at 79-

14   80 (“in assessing the probative value of the omission of

15   certain facts, an IJ should consider whether those facts are

16   ones that a credible petitioner would reasonably have been

17   expected to disclose under the relevant circumstances”).

18        Third,         Petitioner’s        testimony       was       internally

19   inconsistent regarding whether her husband was detained for

20   a half-day or eight days following her abortion.                    Contrary

21   to her argument, Petitioner was asked to explain her change
                                             4
1    in testimony regarding whether her husband came home on the

2    day she had her abortion.        Furthermore, whether Petitioner’s

3    husband was detained for half a day or eight days is a plainly

4    obvious inconsistency that the IJ could rely on without asking

5    for an explanation.       Cf. Ming Shi Xue v. BIA, 439 F.3d 111,

6    121 (2d Cir. 2006) (“[W]here the perceived incongruities in

7    an asylum applicant’s testimony are not plainly obvious, an

8    IJ cannot rely on them to support an adverse credibility

9    ruling without first identifying the alleged inconsistencies

10   for the applicant and giving the applicant an opportunity to

11   address     them.”).      Nor    did       the   BIA    err    in    rejecting

12   Petitioner’s allegation of translation error as Petitioner

13   did not provide any independent evidence of the error.

14         Given the corroboration and demeanor findings, which

15   Petitioner has not challenged, the omission of her forced

16   abortion from her credible fear and border interviews, and

17   her   inconsistent     testimony       regarding       the    length    of   her

18   husband’s    detention,    the     totality       of    the    circumstances

19   supports the adverse credibility determination.                     See Xiu Xia

20   Lin, 534 F.3d at 167.       Because Petitioner’s claims were all

21   based on the same factual predicates, the adverse credibility
                                            5
1    determination   is   dispositive   of   asylum,   withholding   of

2    removal, and CAT relief.   See Paul v. Gonzales, 444 F.3d 148,

3    156-57 (2d Cir. 2006); Siewe v. Gonzales, 480 F.3d 160, 170

4    (2d Cir. 2007) (explaining that lack of credibility in one

5    area can affect balance of applicant’s testimony).

6        For the foregoing reasons, the petition for review is

7    DENIED.

 8                                FOR THE COURT:
 9                                Catherine O’Hagan Wolfe,
10                                Clerk of Court




                                    6